Citation Nr: 0627070	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  01-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Hepatitis B.

2.  Entitlement to an increased initial evaluation for 
porphyria cutanea tarda, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial compensable evaluation for 
hepatocellular liver disease secondary to Hepatitis C 
infection.  

4.  Entitlement to an increased initial evaluation for 
degenerative joint disease of the cervical spine and 
degenerative disc disease C5-6 with mild neural foraminal 
encroachment, currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial compensable evaluation for 
status post right ankle fracture, healed, prior to June 1, 
2005, and in excess of 10 percent disabling on and after June 
1, 2005.  

6.  Entitlement to an initial compensable evaluation for 
post-traumatic stress disorder (PTSD) prior to May 24, 2005, 
and in excess of 50 percent on and after May 24, 2005.  

7.  Entitlement to an initial compensable evaluation for 
bilateral high frequency sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from January 1967 to August 
1969 and March 1977 to August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In October 2003, the Board remanded this case to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issues of entitlement to service connection for Hepatitis 
B and entitlement to an increased initial rating for 
porphyria cutanea tarda are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 1, 2005, the veteran's hepatitis C was 
nonsymptomatic.

2.  From June 1, 2005, the veteran's hepatitis has been 
mildly symptomatic.   

3.  The veteran's degenerative disc disease of the cervical 
spine is manifested by no more than mild manifestations, no 
incapacitating episodes, and motion is noted in 2005 as 
flexion and extension to 40 degrees and in 2000 as flexion to 
65 degrees and extension to 40 degrees.  

4.  Prior to June 1, 2005, the veteran's right ankle disorder 
was manifested by full range of motion and no X-ray evidence 
of arthritis.  

5.  On and after June 1, 2005, the veteran's residuals of an 
inservice fracture of the right ankle include weakness, as 
well as limitation of motion due to pain, and degenerative 
changes.  

6.  Prior to May 24, 2005, the veteran's PTSD was did not 
interfere with his occupational or social functioning and did 
not require continuous medication.  

7.  On and after May 24, 2005, the veteran's PTSD is 
manifested mild to moderate impact on occupational 
functioning.  

8.  On VA audiometric testing in January 2000 and in May 
2005, the veteran manifested Level I hearing in his right ear 
and Level I hearing in his left ear. 


CONCLUSIONS OF LAW

1.  Prior to June 2005, the criteria for the assignment of an 
initial disability rating in excess of 0 percent for the 
service-connected hepatitis C have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7345 
(effective prior to July 2, 2001); Diagnostic Code 7354 
(2005).

2.  From June 2005, the criteria for the assignment of an 
initial disability rating of 10 percent for the service-
connected hepatitis C have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7354 (2005).  

3.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected degenerative disc disease 
of the cervical spine have not been met.  38 U.S.C.A. §§  
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.40,  
4.45, 4.71a, Diagnostic Codes 5010, 5293 (as in effect prior  
to September 23, 2002 and from September 23, 2002 to 
September 25, 2003); Diagnostic Codes 5235 - 5243 (as in 
effect from September 26, 2003)).  

4.  Prior to June 1, 2005, the criteria for an initial 
compensable rating for status post right ankle fracture, 
healed, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Code 5010-5271(2005).

5.  From June 1, 2005 the criteria for an initial 20 percent 
evaluation for rating for status post right ankle fracture, 
healed, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Code 5010-5271(2005).  

6.  Prior to May 24, 2005, the criteria for an initial 
compensable evaluation for PTSD have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

6.  On and after May 24, 2005, the criteria for a rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

7.  The schedular criteria for a compensable evaluation for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, 
Diagnostic Code 6100 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Hepatitis C

The criteria by which hepatitis is evaluated was changed, 
effective July 2, 2001.  Prior to the effective date of the 
change, hepatitis was evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  The change included the creation of 
Diagnostic Code 7354, which is specifically applicable to 
hepatitis C (or non-A, non-B hepatitis).  As this appeal 
involves an initial  rating effective from September 1998, 
the Board must consider the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7345,  effective prior to July 2, 2001, and 
Diagnostic Code 7354, effective as of July 2, 2001.  

Under criteria in effect prior to July 2, 2001, infectious 
hepatitis was rated under 38 C.F.R. § 4.114, Diagnostic Code 
7345, and a compensable rating was warranted where there was 
demonstrable liver damage with mild gastrointestinal 
disturbance.   

Under criteria in effect since July 2, 2001, Hepatitis C (or  
non-A, non-B) is rated under 38 C.F.R. § 4.114,  Diagnostic 
Code 7354, and a 20 percent rating is warranted where there 
is daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia,  
and right upper quadrant pain) having a total duration of at  
least two weeks, but less than four weeks, during the past 
12-month period and a 10 percent rating is warranted where 
there is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes  (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having  a total duration of at least one 
week, but less than two  weeks, during the past 12-month 
period. 

Upon a review of the evidence, the Board finds that the 
criteria for the assignment of an initial disability rating 
in excess of 0 percent for the service-connected hepatitis C 
have not been met under the old law and that under the new 
criteria, a 10 percent rating is warranted from January 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.114, 
Diagnostic Code 7345 (effective prior to July 2, 2001); 
Diagnostic Code 7354 (2005). 

Specifically, the evidence, including private records dated 
beginning in 2001, does not show that, prior to July 2, 2001 
under the old criteria, which is the only law that can be 
considered during that time, that the veteran's service-
connected hepatitis C was characterized by demonstrable liver 
damage with mild gastrointestinal disturbance.  On VA 
examination in February 2000, the veteran reported some 
nausea and denied a history of vomiting, hematemesis or 
melena.  He reported that his weight was stable and that he 
took no medication.  Liver function tests showed his LDH to 
be 131 within normal limits.  However, on VA examination in 
June 2005, when both the old and new criteria can be 
considered, the veteran reported having no nausea, vomiting 
or pain.  It was noted that he had some anorexia, and had 
lost six pounds in the past year.  Liver function tests were 
noted to show liver enzymes to be normal or only mildly 
elevated.  Clotting studies were normal and therefore there 
was no cirrhosis.  It was noted that the veteran was only 
mildly fatigued and still able to work.  The finding was mild 
Hepatitis C.   The Board finds that the evidence since July 
2, 2001, reasonably supports a finding that a 10 percent 
evaluation is warranted under the revised criteria since 
fatigue and anorexia have been found.   

Given the presence of at least these two mild symptoms, his 
disability picture from hepatitis more nearly approximates 
the criteria for assignment of the higher, 10 percent rating.  
In sum, the criteria for assignment of a 10 percent 
evaluation for hepatitis, under Diagnostic Code 7354, were 
first met in January 2005.  

At the same time, criteria for a yet higher rating than 10 
percent for hepatitis, under Diagnostic Code 7354, have not 
been satisfied.  In this regard, there is no medical evidence 
to show that the veteran has daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  Neither does he have minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures.  

The record does not support assigning a percentage disability 
rating other than the 0 percent evaluation assigned by the 
RO, prior to January 2005; however, the criteria for a 10 
percent rating for the veteran's chronic hepatitis are met as 
of January 2005.  




Cervical Spine

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed.  
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering - effective on September 26, 2003.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-00, 7-03. 

A review of the record, including VA examinations and 
treatment records beginning in 2001, reveals that under the 
old criteria, in effect prior to September 23, 2002, and 
which may be considered during the entire appeal period, an 
increased evaluation is not warranted for the veteran's 
cervical spine disorder at any time during the appeal period.  
The disorder is rated under DC 5293, and under that code, the 
record reveals no showing that his disorder is moderate with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(prior to September 23, 2002).  On VA examination report of 
February 2000 it was noted that there were complaints of pain 
relieved with Motrin and tenderness over the cervical spine 
with motion from 45 degrees of extension to 60 degrees of 
flexion.  In addition, the examiner stated that there were no 
radiculapathy symptoms at that time.  On VA examination in 
June 2005, the examiner noted that the veteran had flexion to 
40 degrees and extension to 40 degrees.  Lateral flexion was 
to 35 degrees on the left and 30 on the right and rotation 
was to 70 degrees on the left and to 60 degrees on the right.  
He had complaints of radiating pain, and the examiner noted 
that he had decreased sensation to touch in the right and 
left hands and forearms.  It was noted that he had been 
incapacitated 6 days out of the last year.  These findings do 
not support a determination that the veteran has moderate 
disability with recurring attacks.  

Further under any other potentially applicable code effective 
prior to September 23, 2002, an increase is not supported by 
the record during the course of the appeal period.  That is, 
there is no showing moderate limitation of motion of the 
cervical spine, Diagnostic Code 5290, (2003), and there is no 
showing of ankylosis (Diagnostic Code 5287, (2003)).  (DC 
5290).  While decreased motion is documented on VA 
examinations in February 2000 and in June 2005, it is no more 
than mild.  (Normal range of motion of the cervical spine is 
flexion and extension to 45 degrees and lateral flexion to 45 
degrees.  See 38 C.F.R. § 4.71a, Plate V (2005).  

The revised criteria may be considered in relation to the VA 
examination in January 2005.  In this regard, under 
Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A rating beyond 10 percent is not supported 
under these criteria.  That is there is no showing of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability rating.  It is noted that for 
purposes of rating under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  On VA examination in January 
2005, while it is shown that the veteran has pain, has missed 
six days of work in the last year, and was incapacitated, it 
does not show that he requires bed rest as defined above for 
a length of time required to support an increased evaluation.   

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating  
Formula for Diseases and Injuries of the Spine or under the  
Formula for Rating Intervertebral Disc Syndrome Based on  
Incapacitating Episodes, whichever method results in the  
higher evaluation when all disabilities are combined under §  
4.25.   

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a rating beyond 10 percent 
requires incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  
The Board notes that aside from changing Diagnostic Code 5293 
to Diagnostic Code 5243, the criteria for rating 
intervertebral disc syndrome remained essentially unchanged 
after the September 26, 2003 amendment, and as noted above 
there is no showing that the veteran required bed rest due to 
incapacitating episodes.  

Under the General Rating Formula for Diseases and Injuries of  
the Spine, Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion  of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20  percent rating.  As noted above motion of the 
cervical spine was reported as flexion to 40 degrees and 
extension to 40 degrees on VA examination in June 2005.  
There have been no findings of flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees.  While muscle spasm was noted, 
there was no showing of an abnormal gait or abnormal spinal 
contour.   

It is noted that any associated objective neurologic 
abnormalities are to be evaluated separately, under an 
appropriate diagnostic code.  However, while decreased 
sensation to touch was noted in the left and right hands and 
forearms, vibratory sensation was normal, strength of the 
upper extremities was 4/5 with no atrophy.  Grip and touching 
were normal.  

The Board also finds that a rating higher than that already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 8 Vet. App. at 202.  
The VA examiner in February 2000 noted that the veteran 
treated his neck pain with Motrin and that the veteran could 
not describe much of the precipitation and alleviation 
factors.  The VA examiner in January 2005 stated that the 
veteran's symptoms increased during flare-ups, and that 
function is substantially decreased during these times (from 
80 to 100 percent).  However, the revised evaluations noted 
in the rating schedule are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  This clearly implies that 
the factors for consideration under the holding in DeLuca v. 
Brown, supra, are now contemplated in the rating assigned 
under the general rating formula.  Thus a separate 10 percent 
rating for functional impairment is not warranted.  

Right Ankle Disorder

Traumatic arthritis under Diagnostic Code 5010 will be rated 
on limitation of motion of affected parts, as arthritis, 
degenerative.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle, provides a 10 percent evaluation for moderate 
limitation of motion and a maximum 20 percent rating for 
marked range of motion impairment.  38 C.F.R. § 4.71a.

In order to assign a compensable rating prior to June 1, 
2005, the evidence, including VA examination reports and 
treatment records beginning in 2001, must show motion of the 
right ankle that is at least moderate.  On VA examination in 
February 2000, motion of the right ankle was noted to be 
full, and without pain.  X-rays were normal.  It is not until 
the June 2005 VA examination report that findings support a 
10 percent evaluation.  At that time, dorsiflexion of the 
right ankle was to 5 degrees and plantar flexion was to 20 
degrees.  While this finding supports a determination of 
moderate limitation of motion of the right ankle, it does not 
show marked limitation of motion.  (The normal range of ankle 
motion is from zero to 20 degrees of dorsiflexion and from 
zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, 
Plate II).  

Clinical examination in June 2005 demonstrated limitation of 
motion attributable to pain and x-rays taken in conjunction 
with that examination revealed arthritis.  Taking into the 
extent and chronicity of the functional impairment 
attributable to the inservice fracture of the right ankle, 
particularly pain noted on that examination, the Board finds 
that the residual disability is more appropriately 
contemplated by a 20 percent evaluation under Diagnostic Code 
5271.  The benefit of the doubt is resolved in the veteran's 
favor.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.45, 
4.71a, Code 5010-5271; DeLuca.  Malunion or ankylosis such as 
to warrant an evaluation in excess of 20 percent is not shown 
by the evidence. See 38 C.F.R. § 4.71a, Codes 5262, 5270.  

PTSD

PTSD which has been formally diagnosed but with symptoms 
which are not severe enough either to interfere with 
occupational of social functioning or to require continuous 
medication warrants a noncompensable evaluation. PTSD with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or when symptoms are controlled by continuous 
medication warrants a 10 percent evaluation.  PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent evaluation. PTSD with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  Occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships merits a 70 percent evaluation.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

In order to assign a compensable rating for PTSD prior to May 
24, 2005, the evidence, which includes VA examination reports 
and treatment records dated beginning in 2001, would have to 
show at the least occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or when symptoms are controlled by 
continuous medication.  This is not supported by the record.  
When the veteran was examined by VA in March 2000, the 
examiner noted that while the veteran demonstrated symptoms 
of PTSD, he has established a framework within which he is 
able to function successfully.  It was noted that he was 
working and in a loving relationship, and that although, he 
is impacted by his symptoms, there is no present impairment 
in his ability to work.  It was also noted that he was not 
taking any medication.  Private records dated beginning in 
2001 show that the veteran was employed, and while the 
examiner noted that the veteran was at a 30 percent rating, 
the examination report does not support this finding.  Thus a 
compensable rating is not for assignment during this time 
frame.  

Based on a VA examination in May 2005, the RO increased the 
veteran's rating for PTSD to 50 percent disabling, effective 
from May 24, 2005.  In order to assign an increased rating 
the evidence has to show occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  In this regard, the May 
2005 VA examiner noted there was no suicidal ideation.  The 
veteran reported that he never had a problem with work.  The 
veteran indicated that he was living with his third wife and 
had two friends with whom he kept in touch, and he denied 
having a problem with hygiene.  The examiner noted that the 
veteran arrived at the examination cleanly and casually 
dressed.  He was noted to be in contact with reality, and had 
no impairment in cognitive functioning or with communication 
skills.   

The veteran has not manifested symptoms that meet or more 
nearly approximate the criteria for a 70 percent rating as 
outlined above.  He has had no suicidal ideation, obsessional 
rituals or illogical speech.  Neither are there panic attacks 
or evidence of spatial disorientation or neglect of personal 
appearance and hygiene. Under these circumstances, as the 
criteria for a rating of 70 percent have not been met, the 
claim for a higher evaluation is denied.  

Hearing Loss

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (2005).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified  
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels  
or more, the rating specialist will determine the Roman  
numeral designation for hearing impairment from either Table  
VI or Table VI A, whichever results in the higher numeral.   
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2005). When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VI A, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R.  
§ 4.86(b) (2005). Under 38 C.F.R. § 4.85, Table VII, where 
there is Level I hearing in both ears, a 0 percent rating is 
to be assigned (under Code 6100). 

On the authorized audiological evaluation in January 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
55
55
LEFT
25
20
25
55
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  This 
results in Level I hearing in both ears and thus a 
noncompensable evaluation under DC 6100.  

On the authorized audiological evaluation in May 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
45
50
LEFT
20
15
15
45
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  This 
results in Level I hearing in both ears and thus a 
noncompensable evaluation under DC 6100.  

The provisions of 38 C.F.R. § 4.86 (a) and (b) are not  
applicable to this claim, as puretone thresholds at all of  
the tested frequencies are not 55 decibels or more and the  
puretone threshold is not 30 decibels or less at 1000 Hertz  
and 70 decibels or more at 2000 Hertz for either ear at any  
of the above examinations.

Based upon a mechanical application of the rating criteria to 
the facts of this case, a compensable schedular rating for 
bilateral hearing loss disability is not warranted during any 
portion of the appeal period.  Under the regulations and 
based upon the hearing test examination results contained in  
the record, the Board has no discretion to make a different  
decision as to the appellant's initial rating determination  
for bilateral hearing loss disability.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's August 2004 letter describing the evidence needed to 
support the veteran's claims was mailed after the issuance of 
the initial denial; however at that time the VCAA had not 
been enacted.  Notice was subsequently sent prior to 
certification to the Board.  The Court acknowledged in 
Pelegrini at 120 that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received.   

The above noted letter did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  This veteran was not harmed by not receiving 
that information, however, because the issues were denied, 
rendering moot the issues relating to rating criteria and the 
effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, obtaining the veteran's 
treatment records at a VA facility, scheduling a hearing 
before a Veterans Law Judge of the Board and scheduling 
medical examinations.  .He has not identified any records 
which could be pertinent to his claim that have not been 
secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

An initial compensable 10 percent evaluation for 
hepatocellular liver disease secondary to Hepatitis C 
infection is granted from June 1, 2005.  

An increased initial evaluation for degenerative joint 
disease of the cervical spine and degenerative disc disease 
C5-6 with mild neural foraminal encroachment, beyond 10 
percent disabling is denied.  

An initial compensable evaluation for status post right ankle 
fracture, healed, prior to June 1, 2005 is denied. 

An initial evaluation to 20 percent for status post right 
ankle fracture, healed, on and after June 1, 2005 is granted.  

An initial compensable evaluation for post-traumatic stress 
disorder (PTSD) prior to May 24, 2005 is denied.  

An initial evaluation in excess of 50 percent on and after 
May 24, 2005 for PTSD is denied.  

An initial compensable evaluation for bilateral high 
frequency sensorineural hearing loss is denied.  


REMAND

The veteran seeks an increased initial evaluation for the 
service-connected skin disorder.  The record reveals that 
there are photographs on a CD-ROM of the veteran's skin 
disorder.  However, the record does not reflect that the RO 
reviewed the information on the CD-ROM or issued a 
Supplemental Statement of the Case indicating that the 
documents on CD-ROM were considered in connection with the 
veteran's claim.  Therefore, additional action on the part of 
the RO is necessary prior to further appellate review.

In its October 2003 remand, the Board noted that during the 
course of this appeal, in August 2000, the RO denied service 
connection for Hepatitis B and that although the veteran 
disagreed with the determination in July 2001, a statement of 
the case was not issued.  The RO was specifically instructed 
to issue a separate SOC on that issue.  See Pond v. West, 12 
Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 
(1999); 38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005).  However, the RO did not comply with that 
instruction.  Remand by the Board confers on the veteran, as 
a matter of law, the right to compliance with the Remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the Remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance.  Id.

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should make copies of the 
photographs contained on the CD-ROM and 
associate them with the claims file.  The 
RO should then review photographs in 
association with the veteran's claim. 

2.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case on 
the issue of entitlement to service 
connection for Hepatitis B so that the 
veteran may have the opportunity to 
complete an appeal on the issue (if he so 
desires) by filing a timely substantive 
appeal.  

3.  The veteran should be informed of 
the information and evidence needed to 
establish a disability rating and 
effective date for the issues on appeal 
as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

4.  Thereafter, readjudicate the issue(s) 
on appeal.  If any benefit sought on 
appeal is not granted, the veteran should 
be provided a SSOC on the issue and 
afforded the appropriate opportunity to 
respond.  The veteran and his 
representative should then be given an 
opportunity to respond thereto.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


